DETAILED ACTION
This Allowance Action is in response to the claims filed on 10/22/2020.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose a vehicle or propulsion system with two motors, in light of the specification an electric motor. The motors having a thermal limit that when there is a slope requiring the vehicle to remain still the motor can operate to maintain the position of the vehicle.  The novelty is using the thermal limit to switch motors to maintain the position of the vehicle.  The closes prior art Kuze et al. (US 2019/0135103) which discloses the hill control.  But only uses one motor and shifts phases within the motor according to the thermal limit, but does not shift motors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to electric vehicle hill holding is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747